Cross appeals having been taken to this Court by the above-named parties from orders of the Supreme Court, New York County (Charles Edward Ramos, J.), entered on or about March 29, 2012, and said appeals having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated December 2, 2013, it is unanimously ordered that said appeals be and the same are hereby withdrawn in accordance with the terms of the aforesaid stipulation. Concur — Gonzalez, P.J., Friedman, Moskowitz and Feinman, JJ.